Citation Nr: 0927959	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  98-08 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for fibromyalgia, 
claimed as chronic pain.  

3.  Entitlement to service connection for major depressive 
disorder, including as secondary to chronic pain.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from December 1966 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In April 2002, the issue of entitlement to service connection 
for a low back disorder was originally before the Board at 
which time the claim was denied.  The Veteran appealed the 
denial to the United States Court of Appeals for Veterans 
Claims (the Court).  By Order dated in September 2003, the 
Court vacated the Board's April 2002 decision and remanded 
the matter back to the Board for further proceedings 
consistent with a September 2003 Joint Motion for Remand.  
The issue of entitlement to service connection for a low back 
disorder was again before the Board along with the issue of 
entitlement to service connection for major depressive 
disorder in April 2004.  The back claim was remanded at that 
time for additional evidentiary development and the 
psychiatric claim was remanded for issuance of a statement of 
the case.  The issues of entitlement to service connection 
for a low back disorder and entitlement to service connection 
for major depressive disorder were again before the Board in 
May 2005 when the back claim was remanded for additional 
evidentiary development and the psychiatric claim was again 
remanded for issuance of a statement of the case.  

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will inform the Veteran 
if further action is required on his part.  




FINDINGS OF FACT

1.  The Veteran has provided inconsistent evidence regarding 
his self-reported medical history.  

2.  Fibromyalgia was not present during active duty or for 
many years thereafter.  

3.  The preponderance of the competent evidence of record 
demonstrates that the currently existing fibromyalgia is not 
etiologically linked to the Veteran's active duty service.  

4.  Major depressive disorder was not present during the 
Veteran's active duty service or for many years thereafter.  

5.  There is no competent evidence linking currently existing 
major depressive disorder to the Veteran's active duty 
service on a direct basis.

6.  Service connection is not in effect for any disability; 
service connection is not warranted for major depressive 
disorder on a secondary basis.  


CONCLUSIONS OF LAW

1.  Fibromyalgia, claimed as chronic pain, was not incurred 
in or aggravated by the Veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008). 

2.  Major depressive disorder was not incurred in or 
aggravated by the Veteran's active duty service nor is major 
depressive disorder proximately due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for the disabilities herein decided on 
appeal.  Specifically, the discussions in June 2004 and July 
2004 VCAA letters have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
service connection for fibromyalgia and major depressive 
disorder.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board notes that the July 2004 VCAA letter 
referenced chronic pain syndrome and not fibromyalgia.  
However, a May 2008 statement of the case set out the 
pertinent issue on appeal as being entitlement to service 
connection for fibromyalgia to include chronic pain syndrome.  
The Board finds that a plain reading of the two letters 
indicates that they are linked.  Furthermore, while the June 
2004 VCAA letter provided the criteria for establishing 
entitlement to service connection for major depressive 
disorder on a direct basis, it did not inform the Veteran of 
the criteria required to establish service connection for the 
disorder on a secondary basis.  A review of the claims file 
reveals, however, that the Veteran's representative has 
indicated that he has actual knowledge of the requirements 
for establishment of service connection on a secondary basis 
as indicated in a March 2007 letter.  The representative 
argued that the evidence of record established that the 
Veteran suffers from disabilities related to service and 
therefore, service connection is warranted for chronic pain 
syndrome.  To the extent that the Veteran has not been 
provided with adequate VCAA notice by VA, the Board notes 
that the Veteran's representative has represented hundreds of 
veterans before the Board and is well versed in veterans law 
including the laws pertaining to direct and secondary service 
connection.  The Veteran's representative's knowledge is 
imputed to the Veteran via the attorney-client relationship.  
See Model Rules of Professional Conduct.

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decisions on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims and the Veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claims decided herein 
has been accomplished and that adjudication of the claims, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims, but he was not provided with notice 
of the types of evidence necessary to establish a rating or 
an effective date for the disabilities on appeal.  Despite 
the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims of 
entitlement to service connection for fibromyalgia and major 
depressive disorder, any questions as to the rating or 
effective date to be assigned are rendered moot.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  VA opinions with respect to the issues on appeal 
were obtained.  38 C.F.R. § 3.159(c) (4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinions obtained in this case 
are more than adequate, as they are predicated on a full 
reading of the private and VA medical records in the 
Veteran's claims file.  The opinions consider all of the 
pertinent evidence of record including the statements of the 
appellant, and provide rationales for the opinions stated, 
relying on and citing to the records reviewed.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
The Board finds that the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issues on appeal.  Attempts were made to obtain Social 
Security records for the Veteran.  VA was informed by Social 
Security Administration that no such records could be found.  
Under the circumstances of this particular case, no further 
action is necessary to assist the appellant.

Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465  
(1994).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board retains the 
discretion to make credibility determinations and otherwise 
weigh the evidence submitted, including lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary 
medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  The Court found the veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken 
leg or varicose veins, the Veteran is not competent to 
provide evidence as to more complex medical questions.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board 
finds that the medical issues pertaining to the etiology of 
fibromyalgia and major depressive disorder do not involve 
simple diagnoses nor are they disorders which are observable 
and identifiable by lay people.  

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.  As set out below, the Board 
finds reason to question the credibility of the Veteran's 
self-reported medical history.  

The issues on appeal do not involve simple diagnoses or 
medical assessments.  See Jandreau; see also Woehlaert.  The 
Veteran is not competent to provide more than simple medical 
observations such as noting that his hearing acuity had 
decreased.  The Veteran is not competent to provide a complex 
medical opinion regarding the etiology of the claimed 
disabilities.  See Barr.  

Service connection criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304. 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA regulation provides that, with chronic disease shown as 
such in service (or within an applicable presumptive period 
under section 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 38 C.F.R. § 3.303(b). 

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The Board also notes that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R. § 3.310, 
and compensation is payable for that degree of aggravation of 
a non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

In order to prevail on the issue of secondary service 
connection, the record must show:  (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The term "disability" 
refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.

Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Presumptive service connection under 38 U.S.C.A. § 105(a)

The Veteran's representative has argued that VA failed to 
consider the presumption of service connection under 
38 U.S.C.A. § 105(a).  

The pertinent code provision is as follow:

§ 105.  Line of duty and misconduct.
An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in line 
of duty and not the result of the veteran's own willful 
misconduct when the person on whose account benefits are 
claimed was, at the time the injury was suffered or disease 
contracted, in active military, naval, or air service, 
whether on active duty or on authorized leave, unless such 
injury or disease was the result of his own willful 
misconduct.  38 U.S.C.A. § 105(a).

The Board is not aware of any presumption of service 
connection which is triggered by 38 U.S.C.A. § 105(a).  The 
Veteran's representative has not cited to any case law which 
supports this allegation.  The Veteran's claims have not been 
denied due to findings included in a line of duty 
determination nor have the claims been denied due to the 
Veteran's misconduct.  This argument is totally without 
merit.  


Entitlement to service connection for fibromyalgia to include 
chronic pain syndrome.

The Board finds that service connection is not warranted for 
fibromyalgia.  The service treatment records did not include 
any diagnoses of fibromyalgia and chronic pain syndrome.  
Prior to his active duty service, it was noted that the 
Veteran injured his back in a motor vehicle accident in 
August 1965.  A chiropractor wrote that the Veteran's low 
back vertebra were twisted out of place causing pressure in 
the low back, tightness in the muscles and pain.  X-rays 
revealed no broken bones.  The Veteran responded well to 
treatment.  Physical examination conducted at the time of the 
July 1966 entrance examination was determined to be normal. 
On a Report of Medical History the Veteran completed in July 
1966, he indicated that he had or had had cramps in the legs 
and bone, joint or other deformity.  In November 1966, the 
Veteran wrote that he was hospitalized in August 1965 for a 
back injury which made him nervous.  In February 1967, the 
Veteran sought treatment for problems with his left shoulder.  
In May 1967, the Veteran was treated for problems with his 
right foot.  Another clinical record dated in May 1967 
indicates that he sought treatment for problems with pains in 
the lower part of the back.  The impression was muscle 
strain.  In May 1968, the Veteran requested to be put on 
shower shoe profile for a right foot problem.  He was put on 
profile for three days.  In July 1968, the Veteran sought 
treatment for trauma to the right leg.  The letters "VA" 
were written twice which the Board interprets as indicating 
vehicle accident.  An X-ray of the right leg was interpreted 
as being negative.  Five days later, it was written that the 
Veteran's ankle was still symptomatic with swelling and pain.  
He was put on physical profile for two weeks.  In August 
1968, it was noted that the Veteran had injured his right 
foot in July 1968 and was previously on physical profile.  
The physical profile was extended for two more weeks.  At the 
time of the November 1968 exit examination, clinical 
evaluation of all systems was determined to be normal.  On a 
Report of Medical History the Veteran completed in November 
1968, he indicated that he had or had had cramps in the legs, 
a painful or trick shoulder, back trouble of any kind, foot 
trouble, and nervous trouble of any kind.  The Veteran denied 
having treated himself during active duty for illnesses other 
than minor colds.  

A December 1982 VA hospitalization record reveals that the 
Veteran had been in good health until approximately three 
weeks prior to admission when he developed right knee pain, 
stiffness and tenderness.  A VA clinical record dated in 
January 1983 indicates the Veteran was being followed for 
bilateral knee arthralgias but had no complaints of joint 
pain.  

The first clinical evidence of record of the presence of 
fibromyalgia or chronic pain syndrome is dated in April 1987.  
The document, which was signed by a physician, indicates that 
the Veteran had been disabled as of April 1987 as a result of 
degenerative joint disease and fibrositis.  The Board notes 
that Diagnostic Code 5052 indicates that fibrositis is 
considered to be fibromyalgia along with primary fibromyalgia 
syndrome.  The first competent evidence of the presence of 
fibromyalgia is dated almost 20 years after the Veteran's 
discharge.  

The Veteran was involved in a post-service motor vehicle 
accident in February 1996.  In April 1997, the Veteran 
presented to an private emergency room with complaints of 
severe neck pain and that he had been having chronic neck 
pain since a motor vehicle accident approximately one year 
prior.  The diagnosis was acute cervical myospasms with 
exacerbation of chronic cervical strain.  

In June 1997, the Missouri Department of Social Services 
found that the Veteran suffered from chronic headaches and 
loss of cognitive abilities resulting from two head injuries, 
one in April 1993 and the other in February 1996.  

The next clinical evidence of the presence of fibromyalgia or 
chronic pain is dated in June 1997.  This is almost 30 years 
after the Veteran's discharge.  The June 1997 record from a 
private psychologist indicates that the Veteran was examined 
in March 1997.  The author opined that the Veteran could not 
work and that he would require treatment, including 
psychological treatment, for chronic pain syndrome.  

A private clinical record dated in April 1998 includes an 
impression of degenerative joint disease, arthritis and 
possible fibromyalgia.  The Veteran complained of joint pain, 
predominantly in the feet, ankles, shoulders and hips.  

Another record dated in April 1998 indicates that the Veteran 
worked for 20 years on a railroad as a conductor when he had 
to retire due to a head injury.  The pertinent impression was 
an Axis III impression of chronic pain.  

The Veteran was hospitalized in April 1998 for mental 
problems.  He reported he experienced pain all over his body.  
The pertinent impression was an Axis III diagnosis of chronic 
pain secondary to degenerative arthritis.  

At the time of an October 2004 VA examination, the Veteran 
reported injuries to his back, right leg and ankle.  It was 
noted that, at the time of discharge, the Veteran reported 
problems with his back and shoulder.  It was further written 
that, after discharge, the Veteran continued to have problems 
with his back, neck and all extremities.  At the time of the 
examination, the Veteran reported problems with his neck, 
lower back, shoulders, knees, hips and feet.  The impression 
was fibromyalgia.  The examiner wrote that there was no 
reference to problems with the neck, shoulders, elbows, 
wrists, knees, ankles and feet in the active duty medical 
records.  X-rays were referenced as being normal and physical 
findings were negligible.  The examiner observed that the 
Veteran's emotional status appeared to be quite labile.  It 
was the examiner's very strong opinion that the Veteran had 
no residual problems with his neck, shoulders, elbows, 
wrists, hips, knees, ankles or feet as a result of events 
which arose during active duty.  The examiner opined that 
there was considerable functional overlay in the Veteran's 
clinical picture.  There was nothing to suggest that the 
Veteran had significant organic disease of any of those 
areas.  

In February 2006, a private physician wrote that the Veteran 
had significant ongoing medical problems with included 
chronic pain disorder which he found was most consistent with 
fibromyalgia.  The Veteran had informed the physician that 
the onset of the chronic pain was in the 1960's when he was 
in the Army.  The physician opined that it was as likely as 
not that injuries, or physical or emotional stress the 
Veteran incurred during service were significant factors that 
led to the onset of the Veteran's chronic pain syndrome.  It 
was noted that there was a controversy among rheumatologists 
regarding the cause of fibromyalgia and as to whether or not 
trauma can be a precipitating factor.  There had been reports 
of trauma, including sexual assault or abuse, as significant 
contributing factors to the onset of chronic pain syndromes 
including fibromyalgia.  Given the above, and the chronology 
of events in the Veteran's history, the physician found it as 
likely as not that multiple traumas experienced during the 
Veteran's years of service were a significant factor for the 
onset of chronic pain syndrome or fibromyalgia.  

Associated with the February 2006 letter was the report of a 
medical evaluation conducted by the private physician in 
January 2006.  The Veteran informed the examiner that the 
onset of his chronic problems began in approximately 1967.  
The Veteran alleged that in February 1967, a drill sergeant 
kept the entire company out for 24 hours engaging in severe, 
strenuous exercises and training maneuvers.  At the end of 
this period, the Veteran had severe pain in his shoulders and 
back.  He also reported scratches, blisters and abrasions on 
the palms of his hands.  He reportedly was taken to an 
emergency room.  He was then taken off duty for one day.  He 
continued to have pain in his back and shoulders.  He 
reported that he was afraid to seek further treatment 
regarding the problems because he was concerned of being 
singled out for retribution if he complained.  He claimed 
that through the rest of 1967 and early 1968, he continued 
having ongoing back and shoulder pain.  He believed that in 
May 1967, the low back pain worsened when he was involved in 
some training exercises.  In July of 1968, he was involved in 
a motor vehicle accident where a truck he was riding in 
rolled over.  He alleged that he lost consciousness but, when 
he came to, there was equipment weighing approximately 500 
pounds lying on top of him.  He reported he was taken by 
ambulance to the emergency room where he was treated for 
severe contusions to his legs, ankles and feet, particularly 
on his right side.  He was placed on crutches for an 
estimated three months.  During the time he was on crutches, 
he alleged that he was sexually assaulted by another soldier.  
He continued to have chronic, daily pain which affected his 
back, shoulders, and legs but he elected to just try and live 
with the symptoms.  After his discharge, he went to work for 
Kraft Foods for approximately one year but continued to have 
chronic, unremitting pain throughout his back and legs which 
never resolved since July of 1967.  He thereafter worked for 
20 years as a conductor, working through chronic pain.  He 
alleged that he had several hospitalizations at private and 
VA facilities because of severe back and leg pain.  It was 
written that the Veteran continued to have chronic pain which 
affected his lower back and legs but had also become more 
generalized with aching in the neck, shoulders and upper 
back.  The pertinent impression was chronic diffuse 
musculoskeletal pain of approximately 38 years duration.  
This was found to be clinically most consistent with 
fibromyalgia.  There had been no evidence of inflammatory or 
significant degenerative disease either in the past or at the 
present time.  

A VA examination was conducted in May 2007.  The Veteran 
informed the examiner that he hurt all over and this had been 
going on for years.  The examiner noted that he had reviewed 
the Veteran's medical records and could find nothing in the 
service treatment records that documented any sort of chronic 
pain problem.  Physical examination was conducted.  The 
impression from the examination was fibromyalgia syndrome.  
The examiner found that there was no objective evidence in 
the record that fibromyalgia syndrome was directly due to the 
Veteran's active duty service.  The examiner also noted that, 
parenthetically, in reality no one can say fibromyalgia was 
directly due to anything as there were no generally accepted 
causes of fibromyalgia in the literature.  The examiner wrote 
that he was unable to determine whether the fibromyalgia 
existed at the time the Veteran was in service as there was 
no objective evidence of this.  He also wrote that he could 
not find any reasonable evidence that the fibromyalgia 
syndrome was related to any specific event that occurred 
while the Veteran was in the service.  The examiner concluded 
by writing that he was not saying that the Veteran's 
fibromyalgia was entirely unrelated to the Veteran's military 
service and maybe there is a relationship.  However, he could 
not find any service records to suggest a possible 
relationship.  This evidence provides, at best, a speculative 
link between the fibromyalgia and active duty service.  

At the time of a May 2007 VA spine examination, the examiner 
wrote that, with regard to fibromyalgia, he reviewed the 
opinion of the rheumatologist who felt the Veteran had 
fibromyalgia.  The examiner opined that the 18 trigger points 
required for that diagnosis did not exist in the Veteran.  It 
was observed that the Veteran's primary complaint was of pain 
in the lumbosacral spine area.  The pain was over the spine 
and not over the muscle insertions.  The examiner found that 
there was nothing to substantiate a diagnosis of 
fibromyalgia.  

The Board finds the preponderance of the medical evidence of 
record demonstrates that the Veteran currently experiences 
fibromyalgia.  The question on appeal revolves around whether 
the fibromyalgia is etiologically linked to the Veteran's 
active duty service.  

The Veteran does not contend that the currently existing 
fibromyalgia existed prior to active duty but was aggravated 
by active duty.  The objective evidence of record does not 
support such a finding.  

As set out above, there is associated with the claims file a 
private medical opinion which links the currently existing 
fibromyalgia to the Veteran's active duty service.  
Significantly, the Board finds that the etiological link was 
based primarily on the Veteran's self-reported medical 
history.  The private physician wrote that he had reviewed 
private clinical records, records from VA and X-rays from VA 
hospitals.  There is no indication that the examiner had 
access and had reviewed the Veteran's service treatment 
records.  There was no reference in the report to any actual 
in-service clinical evidence.  Significantly, the Board finds 
reason to place reduced probative value on the Veteran's 
self-reported medical history.  

The Veteran has been inconsistent in his reporting of his 
medical history.  For example, the Veteran has provided 
several different accounts regarding why he quit working for 
a railroad.  In April 1988, the Veteran had informed a health 
care professional that he worked for 20 years as a conductor 
on a railroad but had to retire due to a head injury.  At the 
time of an April 1997 VA mental disorders examination, the 
Veteran reported that he worked for a railroad for 15-17 
years when he took an employee buyout because he was unable 
to continue climbing into and out of railway cars and also 
due to memory problems.  He reported he was afraid of getting 
into a train crash because of memory and concentration 
problems.  At the time of the February 1999 VA PTSD 
examination, the Veteran reported that he worked for the 
railroad for 18 or 19 years until it was sold.  There was no 
mention of the Veteran leaving due to medical problems.  At 
the time of a July 2001 VA examination, the Veteran reported 
that he had previously worked as a conductor but had lost so 
much time at work due to his leg pain and back pain that he 
had to quit.  

The Veteran informed the private physician in February 2006 
that he had been hospitalized in the late 1970's and early 
1980's, in part, due to severe back pain.  Other than the 
Veteran's allegations, there is no evidence of his being 
hospitalized for back problems or allegations of continuity 
of symptomatology and his prior statements contradicted or 
did not support the present allegation.  On the Veteran's 
original application for compensation, which was received in 
March 1997, he only indicated that he had been hospitalized 
for problems with his legs and feet at a VA facility in 1982.  
This despite the fact that he was claiming entitlement, in 
part, for injuries to his spine.  The Veteran completed an 
authorization to release medical records in April 1997.  He 
indicated on this form that he had been hospitalized in 1982-
1983 for problems with his legs and feet at the VA hospital 
in Missouri.  There was no indication that he had been 
hospitalized for back problems.  He wrote on the form that, 
after a motor vehicle accident in 1967-1968, he had medical 
problems with his legs and feet.  At the time of a May 1997 
VA examination, the Veteran reported that he had had 
significant problems with his leg and neck after an in-
service motor vehicle accident.  There was no mention of 
problems with the Veteran's back.  The record is devoid of 
any reference by the Veteran to his continuous treatment for 
back problems, including the alleged hospitalization, until 
March 1999 when he submitted a statement indicating that, 
after discharge, he had been treated for back problems as 
well as cramps in the legs.  

The veteran has provided inconsistent descriptions of how he 
sustained injuries during active duty.  On his original 
application for compensation which was received in March 
1997, he indicated that he was claiming entitlement to 
service connection for residual effects of a motor vehicle 
accident which occurred in 1967 or 1968.  The Veteran 
informed the examiner who conducted the May 1997 neck 
examination that he had significant leg and neck injuries 
from a truck accident.  The Veteran informed the private 
physician who conducted the January 2006 examination that, in 
February 1967, a drill sergeant kept the entire company out 
for 24 hours engaging in severe, strenuous exercises and 
training maneuvers.  At the end of this period, the Veteran 
had severe pain in his shoulders and back.  He also reported 
scratches, blisters and abrasions on the palms of his hands.  
He reportedly was taken to an emergency room.  He was then 
taken off duty for one day.  He continued to have pain in his 
back and shoulders.  He believed that in May 1967, the low 
back pain worsened when he was involved in some training 
exercises.  In July of 1968, he was involved in a motor 
vehicle accident where a truck he was riding in rolled over.  
The Veteran informed a VA examiner in March 2007 that he was 
involved in a motor vehicle accident during active duty which 
injured his neck, lower back and knees.  At the time of an 
April 2007 VA mental disorders examination, the Veteran 
reported that, after completing basic training and AIT, a 
sergeant took his squad out to a field and required everyone 
to do physical exercises.  He alleged that he was forced to 
perform on the parallel bars a number of times and, when he 
was finished, his hands were bleeding.  He asked to go to 
sick call but the sergeant refused the request.  The sergeant 
was intoxicated and forced the soldiers to keep doing more 
exercises.  He reported that he had to go to the hospital 
because he hands were torn up so significantly that they were 
bleeding and the meat was torn from them.  He alleged that, 
since performing on the parallel bars so much, he ended up 
straining his back and shoulders.  The Veteran informed the 
examiner who conducted a May 2007 spine examination that he 
hurt his back on the parallel bars.  He was seen at sick 
call, given medications and put on light duty for three days.  
The Veteran also reported that he hurt his back in the 1968 
truck accident.  He alleged that he was on crutches for three 
or four months after the truck accident.  He reported that he 
was never able to return to full duty as a lineman and was 
placed working in the supply room.  He also alleged that 
there were several other instances when he injured his back 
while on active duty.  

The Veteran has informed numerous health care professional 
that he has arthritis.  However, there is no clinical 
evidence of this.  X-rays of various joints have been 
interpreted as being normal.  

Based on the above numerous inconsistencies, the Board finds 
reduced probative value is to be placed on the Veteran's 
self-reported medical history.  

The private physician who opined that the Veteran's 
fibromyalgia was etiologically linked to active duty 
attributed the disorder to injuries and physical or emotional 
stress, including an alleged in-service sexual assault, which 
occurred during the Veteran's active duty service.  While 
there is documentation of treatment for some injuries during 
active duty, including the left shoulder in February 1967, 
the right foot in March 1967, the low back in May 1967, and 
the right leg and ankle in July 1968, there is no objective 
evidence of the Veteran being subjected to a sexual assault 
while on active duty.  The Veteran has alleged that his 
annotation on the Report of Medical History he completed in 
November 1968 as to whether he had or had had nervous trouble 
of any sort was indicative of the assault.  However, 
previously the Veteran indicated in November 1966, apparently 
in his own handwriting, that he was hospitalized in August 
1965 for a back injury prior to active duty which made him 
nervous.  When this statement is read in conjunction with the 
finding that reduced probative value is to be accorded the 
Veteran's post-service self-reported medical history, it is 
apparent to the Board that the Veteran was referring to the 
nervousness which existed prior to active duty.  

Due to the fact that the favorable February 2006 medical 
opinion from the private physician was based on an inaccurate 
factual background, the Board finds it is not probative with 
regard to the etiology of the fibromyalgia.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account is of no probative value.  
See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  

There is no competent evidence of record which links 
currently existing fibromyalgia to the Veteran's active duty 
service.  The Veteran has alleged that there is such a link 
but, as set out above, it is found that he is not competent 
to provide an opinion as to the etiology of the disorder.  

There is evidence of record which indicates that at least 
some of the Veteran's joint complaints began in the early 
1980's, many years after his discharge.  A December 1982 VA 
hospitalization record reveals that the Veteran reported he 
had been in good health until approximately three weeks prior 
to admission when he developed right knee pain, stiffness and 
tenderness.  A VA clinical record dated in January 1983 
indicates that the Veteran was being followed for bilateral 
knee arthralgias but had no complaints of joint pain.  In 
April 1997, the Veteran reported that he had had chronic neck 
pain since a motor vehicle accident one year prior.  At the 
time of the May 1997 VA examination, the Veteran reported 
that his problems began in 1982.  He did not reference the 
problems existing from the time of active duty service.  A VA 
clinical record dated in August 1997 includes the annotation 
that the Veteran had degenerative joint disease/aches/pains 
after working railroads for 20 years.  This record did not 
mention military service at all.  The record also referenced 
a motor vehicle accident in 1996 with bulging cervical disc.  
The private physician did not address this evidence nor the 
fact that it contradicts the history provided by the Veteran.  
This is further reason to place reduced probative value on 
the private physician's opinion.  An examination that does 
not take into account the records of prior medical treatment 
is neither thorough nor fully informed.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  This evidence also weighs 
against a finding of continuity of symptomatology.

Based on the above, the Board finds that the preponderance of 
the competent evidence of record does not support a finding 
that the currently existing fibromyalgia, claimed as chronic 
pain, is etiologically linked to the Veteran's active duty 
service.  


Entitlement to service connection for major depressive 
disorder, including as secondary to chronic pain

The Board finds that service connection is not warranted for 
major depressive disorder on a direct basis.  There is no 
competent evidence of record etiologically linking currently 
existing major depressive disorder to the Veteran's active 
duty service on a direct basis.  The Veteran has not alleged 
such a fact pattern and the evidence does not support such a 
finding.  

It has been argued that the Veteran currently has major 
depressive disorder as a result of chronic pain.  Associated 
with the claims file are medical records which include 
diagnoses of major depressive disorder which are attributed 
to chronic pain.  For example, a private medical record dated 
in April 1998 includes an Axis I diagnosis of major 
depression secondary to chronic pain.  An April 2007 VA 
mental disorders examination includes an Axis I diagnosis of 
major depressive disorder secondary to chronic pain.  

Significantly, service connection is not in effect for any 
disorder including, as found above, for fibromyalgia, claimed 
as chronic pain.  Without evidence of a service-connected 
disability being the cause of the major depressive disorder, 
service connection cannot be granted on a secondary basis.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998).


ORDER

Service connection for fibromyalgia, claimed as chronic pain, 
is denied.

Service connection for major depressive disorder, to include 
as secondary to chronic pain, is denied.  


REMAND

The Veteran has claimed entitlement to service connection for 
a back disorder.  In a May 2005 Remand, the Board directed 
that the Veteran be afforded a VA examination to determine 
the nature and etiology of any disorder affecting the 
Veteran's low back.  The examiner was specifically directed 
to "explicitly consider the May 1967 entry in the veteran's 
service medical records concerning the low back" in 
conjunction with the opinion.    

A VA spine examination was conducted in March 2007.  The 
examiner noted that the Veteran's separation examination 
which was conducted in November 1968 did not include 
complaints of back injuries.  The examiner wrote that there 
was no reference in the service treatment records to back 
problems occurring during the Veteran's active duty service.  
In May 2007, the same VA examiner prepared another 
examination report.  It was noted that the active duty 
medical records included no mention of back problems.  The 
examiner wrote that he had noted the May 1967 entry but found 
that this pertained to something about abrasions on the foot.  
A review of the service treatment records reveals, however, a 
May 1967 entry wherein the Veteran sought treatment for pain 
in the lower part of his back.  The assessment was muscle 
strain.  Furthermore, the Veteran complained of back problems 
on a Report of Medical History he completed in November 1968.  
This contradicts the examiner's observation that there were 
no complaints of in-service back problems.  The VA spine 
examinations conducted in 2007 failed to comply with the 
Board's remand instructions.  Furthermore, the examiner did 
not report an accurate in-service history.  There was 
evidence of record of back problems in the form of the May 
1967 entry and the Veteran also reported at the time of the 
separation examination that he had or had had problems with 
his back.  The Court has held that a medical opinion based on 
an inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993)

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  In 
light of the foregoing, this case must be remanded again for 
the actions set forth below.  

The Board notes the Veteran's representative has requested in 
a May 2007 letter that the back claim be remanded for another 
VA examination in which the examiner fully reviews all the 
evidence of record before giving an opinion.  The Board 
agrees with this request.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for a low back disorder since 
2007.  After securing any necessary 
releases, obtain these records.  
Regardless of the Veteran's response, 
obtain all outstanding VA treatment 
records.  

2.  Contact the examiner who conducted 
the March 2007 and May 2007 VA spine 
examinations and request that he again 
review the evidence of record including 
the service treatment records and, 
specifically, the service treatment 
record dated in May 1967 which pertains 
to treatment for low back complaints and 
also the Veteran's November 1968 report 
of medical history indicating his having 
or having had problems with his back.  
Having reviewed the record and with 
consideration of the examination results, 
the examiner should provide a diagnosis 
for all current disabilities affecting 
the low back.  The examiner should 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not (50 percent or greater 
likelihood) that any current low back 
disability had its onset in service or is 
due to any incident of service, including 
a truck accident in July 1968.  This 
opinion must explicitly consider the May 
1967 entry in the veteran's service 
treatment records concerning the low 
back.  In addition, the examiner should 
provide an opinion, again with complete 
rationale, as to whether it is at least 
as likely as not (50 percent or greater 
likelihood) that any low back disability 
(including spina bifida occulta if 
present) existed prior to service and, if 
so, whether the disability permanently 
worsened in degree during, or as a result 
of, service.  Consideration should be 
given to the July 1966 chiropractor's 
statement of a back injury in August 1965 
and treatment provided therefor.  The 
claims file must be provided to the 
examiner for review of pertinent 
documents and that it was reviewed should 
be noted in the examination report.

If the examiner who conducted the March 
2007 and May 2007 VA examinations is not 
available, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any disability affecting the 
Veteran's low back.  X-rays should be 
obtained.  Any other indicated studies 
should be performed.  The examiner should 
state specifically whether X-rays show 
spina bifida occulta, and, if so, the 
location.  The examiner should be 
requested to review pertinent documents 
in the claims file, to specifically 
include evidence pertaining to the 
Veteran's pre-service automobile accident 
in 1965, his service treatment records, 
his back complaints and treatment for 
muscle strain in service, his report of a 
truck accident in service with treatment 
for right leg and ankle injury, his 
report of history of back problems at 
service separation, and his post-service 
automobile accident in 1996.  Having 
reviewed the record and with 
consideration of the examination results, 
the examiner should provide a diagnosis 
for all current disabilities affecting 
the low back.  The examiner should 
provide an opinion, with complete 
rationale, as to whether it is at least 
as likely as not (50 percent or greater 
likelihood) that any current back 
disability had its onset in service or is 
due to any incident of service, including 
a truck accident in July 1968.  This 
opinion must explicitly consider the May 
1967 entry in the Veteran's service 
treatment records concerning the low 
back.  In addition, the examiner should 
provide an opinion, again with complete 
rationale, as to whether any low back 
disability (including spina bifida 
occulta, if present) existed prior to 
service and, if so, whether the 
disability permanently worsened in degree 
during, or as a result of, service.  
Consideration should be given to the July 
1966 chiropractor's statement of a back 
injury in August 1965 and treatment 
provided therefor.  The claims file must 
be provided to the examiner for review of 
pertinent documents and that it was 
reviewed should be noted in the 
examination report.  

3.  Then, after undertaking any 
additional development deemed necessary, 
including conducting any other 
examinations deemed warranted, and in 
light of the additional evidence obtained 
pursuant to the requested development, 
readjudicate the issue of entitlement to 
service connection for a low back 
disorder.  In this regard, the 
adjudicator should consider the 
presumption of sound condition at service 
entrance and make explicit findings as to 
whether there is clear and unmistakable 
evidence that a low back disability 
existed prior to service and whether 
there is clear and unmistakable evidence 
that the disability was not permanently 
increased in severity during service 
beyond the natural progression of the 
disorder.  See 38 U.S.C.A. § 1111 (West 
2002); VAOPGCPREC 3-03.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


